Citation Nr: 0845088	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2005, for the grant of special monthly compensation based on 
housebound criteria.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1970, and from March 1980 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to special monthly compensation based on 
housebound criteria, effective August 31, 2005.  A notice of 
disagreement was filed in February 2007, with regard to the 
effective date assigned.  A statement of the case was issued 
in March 2007, and a substantive appeal was received in April 
2007.  


FINDINGS OF FACT

1.  A 100 percent disability rating for bipolar and 
somatoform disorders, and a combined 60 percent disability 
rating for antral gastritis and duodenitis, and total 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
are in effect from August 31, 2005.  

2.  The schedular criteria for special monthly compensation 
due to housebound criteria was met effective August 31, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 
2005, for the grant of special monthly compensation based on 
housebound criteria have not been met.  38 U.S.C.A. §§ 
1114(s), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 
3.350(h)(3)(i)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duties to notify and assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the veteran's appeal is limited to the 
effective date assigned to the grant of special monthly 
compensation based on housebound criteria.  Consequently, the 
question addressed by the Board in the following decision is 
dependent on interpretation of the regulations pertaining to 
special monthly compensation.  As more particularly 
explained, the question of entitlement to special monthly 
compensation based on housebound criteria is strictly based 
on a schedular basis as a matter of law.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating that portion of the 
claim addressed on the merits below, any mandated notice or 
assistance deficiencies are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Criteria & Analysis

Review of the claims folder reflects that on August 31, 2005, 
the veteran filed a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability.  She 
reported that her service-connected post-operative residuals 
of her hysterectomy and bipolar disorder affected her full 
time employment in November 1996, and she became too disabled 
to work in December 2000.  In November 2005, the RO issued 
correspondence to the veteran requesting additional 
information from her with regard to her claim for individual 
unemployability.  In November 2005 correspondence from the 
veteran, she reported that the last five years had been 
difficult for her, and that she had someone living at her 
residence taking care of her.  She reported that the 
individual oversees her medications, cooks, does laundry, and 
cleans house, in exchange for room and board and a small 
salary.  The veteran reported that she is totally dependent 
on this individual.  Such statement was viewed by the RO as a 
claim for special monthly compensation based on the need for 
aid and attendance, and in December 2005, the RO issued 
correspondence to the veteran pertaining to such claim and 
requested evidence in support of such claim.  The veteran did 
not submit any additional evidence.  

In a February 2006 rating decision, the RO denied entitlement 
to special monthly compensation based on the need for aid and 
attendance, as VA treatment records on file did not reflect 
that she required aid and attendance for activities of daily 
living due to service-connected disabilities.  See 38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.352(a).  Such rating also 
denied entitlement to a total disability rating due to 
individual unemployability (TDIU) as a result of service-
connected disabilities.  In June 2006, the veteran filed a 
notice of disagreement with regard to the denial of a TDIU, 
and stated that a grant of a TDIU would resolve her appeal.  
The veteran did not file a notice of disagreement with regard 
to the determination that special monthly compensation based 
on aid and attendance was not warranted.  

Per a November 2006 rating decision, the RO assigned a 100 
percent disability rating to service-connected bipolar and 
somatoform disorders, effective August 31, 2005; and also 
granted entitlement to special monthly compensation based on 
housebound criteria, effective August 31, 2005.  
Specifically, the RO granted such benefit pursuant to 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(h)(3)(i)(1).  
Pursuant to § 1114(s), special monthly compensation is 
payable where the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the war or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  Again, such benefit 
was awarded pursuant to § 3.350(h)(3)(i)(1), as her service-
connected disabilities met the schedular requirements.

The assignment of the 100 percent disability rating fully 
resolved the veteran's notice of disagreement pertaining to 
the denial of a TDIU, as a 100 percent disability rating 
results in a higher benefit to the veteran.  As the veteran 
did not appeal the February 2006 RO determination that 
special monthly compensation based on aid and attendance was 
not warranted, such rating decision is final.  38 U.S.C.A. 
§ 7105.  

In February 2007, the veteran filed a notice of disagreement 
with regard to the effective date assigned to the grant of 
special monthly compensation based on housebound criteria on 
the basis that she had been housebound since 2000.  

Effective August 31, 2005, a 100 percent disability rating 
was assigned to service-connected bipolar and somatoform 
disorder.  The veteran's service-connected total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, is rated 
50 percent disabling, effective July 21, 1981, and antral 
gastritis and duodenitis, is rated 10 percent disabling, 
effective July 23, 1981, with a combined rating of 60 
percent, effective July 23, 1981.  In light of her total 
disability rating for bipolar disorder, and her additional 
service-connected disabilities being independently rated 60 
percent disabling, separate and distinct from her bipolar 
disorder, effective August 31, 2005, the RO unilaterally 
determined that the veteran was entitled to special monthly 
compensation.  Prior to this date, however, the veteran's 
service-connected disabilities do not meet the schedular 
criteria for special monthly compensation pursuant to 
§ 1114(s) and § 3.350(h)(3)(i)(1).  Prior to August 31, 2005, 
the veteran's bipolar disorder was rated 70 percent 
disabling.  The veteran did not appeal the portion of the 
November 2006 rating determination which granted the 100 
percent disability rating, effective August 31, 2005, and 
thus such issue is not in appellate status.  Likewise, the 
disability ratings assigned to the veteran's total abdominal 
hysterectomy with bilateral salpingo-oophorectomy and antral 
gastritis and duodenitis are not in appellate status.  The 
veteran did not actually file a claim for special monthly 
compensation based on housebound criteria, thus there is no 
date of claim to review.  See 38 C.F.R. § 3.400.  Such 
benefit was awarded unilaterally, strictly based on the 
ratings assigned to her service-connected disabilities.  As 
the veteran's service-connected disabilities do not meet the 
schedular criteria for special monthly compensation pursuant 
to § 1114(s) and § 3.350(h)(3)(i)(1) prior to August 31, 
2005, there is no basis for assigning an earlier effective 
date.  


ORDER

Entitlement to an effective date earlier than August 31, 
2005, for the grant of special monthly compensation based on 
housebound criteria is not warranted.  The appeal is denied.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


